10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Law Offices of

KAREN L. GRANT

State Bar No. 122084

924 Anacapa Street, Ste 1M
Santa Barbara, CA 93101
Tel: (805) 962-4413

Fax: (805)568-1641
kgrant@silcom.com

Eric M. Van Horn

Texas Bar No. 24051465
SPENCER FANE LLP

2200 Ross Avenue, Ste 4800 West
Dallas, Texas, 75201

Tel: (214) 750-3610

Fax: (214) 750-3612
ericvanhorn@spencerfane.com

Attorneys for Buganko, LLC and Janet K.
Ganong Estate and Living Trust

IN THE UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA

NORTHERN DIVISION

In re ) CASE NO. 9:19-bk-11573-MB
) (Chapter 11)
HVI CAT CANYON, INC. )
) DECLARATION OF BARBARA GANONG IN

Debtor. ) SUPPORT OF JOINDER IN CHAPTER 11
) TRUSTEE’S OBJECTION TO MOTION FOR
) RELIEF FROM THE AUTOMATIC STAY OR
) FOR ORDER CONFIRMING THAT THE
) STAY DOES NOT APPLY (DOCKET NO.
)
)
)
)
)
)
)
)
)

790)

Date: February 25, 2020

Time: 10:30 a.m.

Place: 1415 State St.
Santa Barbara, CA 93101
Courtroom 201

Judge: Martin R. Barash

 

 

T, BARBARA GANONG, state and declare as follows:

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Law Offices of

KAREN L. GRANT
924 Anacapa St Ste IM
Santa Barbara, CA 93101

 

1. Io am an individual and a member of Buganko, LLC
(“Buganko) and a beneficiary of the Janet K. Ganong Estate and
Living Trust (“Ganong Trust”). I currently reside in Colorado. I
have been a registered Petroleum Engineer (California #P1503) and
worked in the petroleum industry for approximately forty years. I
am the principal of Zena Consulting, LLC, which provides petroleum
engineering consulting services to municipalities, companies and
individuals in the petroleum industry. These services include
reviewing production records and reconciling royalty payments for
mineral interest owners, as well as, landowner interaction for
surface use agreements on private and state lands.

2. IT have personal knowledge of the matters set forth
herein. If called as a witness in this action, I could and would
testify competently to the matters contained herein from my personal
knowledge or from information communicated to me in the ordinary
course of business.

3. Buganko is a California LLC formed by myself and my three
brothers to manage and/or hold certain lease and contract rights for
real property that the Ganong Trust owns in Orange County,
California that is part of the real property tract commonly known as
the Richfield East Dome Unit (“Redu Property”). My three brothers
and I are the beneficiaries of the Ganong Trust. Ganong Trust has
given Buganko authority to act on its behalf in this proceeding.

The land in Orange County that is part of the Redu Property has been

in my family for over one hundred (100) years and has been passed

down through the generations. Pursuant to a Community Oil and Gas

lease (commonly known as the Richfield Consolidated Lease) executed

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Law Offices of

KAREN L. GRANT
924 Anacapa St, Sie IM
Santa Barbara, CA 93101

 

in 1919, the owners of various parcels of lands and lots, including
my great grandparents, A.J. and Minnie Koch, and W.M. and Ida
Bubach, leased their property for oil and gas exploration and
development. In conjunction with the lease, there is a Surface
Rental Agreement in place that allows access to the surface for
related activities. The Richfield Consolidated Lease and Rental
Surface Agreement have been assigned to various lessees over the
years and are currently held by the Debtor.

4. Pursuant to the terms of a Unit Agreement for the
Richfield East Dome Unit, Richfield Oil and Gas Field , Orange
County, California dated October 15, 1969, recorded on December 30,
1969, as Instrument No. 188862, in Book 9177, at Page 873 of the
Official Records of Orange County, California (“Unit Agreement”),
the Ganong Trust is currently entitled to certain royalty interests
each month from the Debtor. The Debtor has failed to pay Royalty
payments to the Ganong Trust since August of 2018. In addition,
since August of 2018, through the date of this declaration, the
Debtor has failed to provide Ganong Trust the monthly production
reports from which the amount of the royalty payments would be
determined. On February 27, 2019, I sent a letter to the Debtor
requesting Run Tickets or custody transfer tickets from January 2018
for the Redu Unit, but did not receive the requested information.
Post-petition, the Debtor denied Buganko or its counsel access to
its online “data room” to obtain this information. It is my
understanding and belief that the Debtor has failed to provide
monthly production reports to all the Royalty holders in this case

and has not provided any monthly production data to support the

 
Law Offices of
KAREN L. GRANT

10

il

12

13

14

15

16

17

18

19.

20

2

22

23

24

25

26

27

28

924 Anscaps SL Ste IM
Sonta Barbars, CA 93101

 

calculation of the Royalty payments which were paid or due to be
paid to the Royalty holders.

5. As a result of the Debtor’s refusal to provide the
production data information, there is no certainty as to the amount
of royalties that are alleged to be due to GRL, LLC pursuant to the
Motion for Relief from Stay filed by GRL, LLC (“the Motion”). The
fact that GRL, LLC is an affiliate of the Debtor and an insider in
this case should be of equal concern. Following the filing of this
case the Debtor and its affiliates have failed to deliver
Significant oil proceeds generated by the Debtor’s
operations (exceeding $1.0 million) to the Chapter 11 Trustee. This
estate may have significant claims against these affiliates,
including GRL, LLC for this wrongful conduct. Relief from stay
should not be granted to GRL, LLC until such time as the amount due
to GRL, LLC is determined and whether GRL, LLC is subject to a

setoff for post-petition transfers improperly received in this case.

I declare under penalty of perjury pursuant to the laws of the

United States of America that the foregoing is true and correct.

Executed this G day of Veomar , at ZOZO 1

Colorado.

An ben.

Barbara Ganong

 

 
PROOF OF SERVICE OF DOCUMENT

| am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
924 Anacapa Street, Suite 1M, Santa Barbara, CA 93101

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF BARBARA GANONG IN
SUPPORT OF JOINDER IN CHAPTER 11 TRUSTEE’S OBJECTION TO MOTION FOR RELIEF FROM THE
AUTOMATIC STAY OR FOR ORDER CONFIRMING THAT THE STAY DOES NOT APPLY

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/11/2020, | checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

[X] Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:

On (date) 2/11/2020, | served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Martin R. Barash

United States Bankruptcy Court

Central District of California

21041 Burbank Boulevard, Suite 342 / Courtroom 303

Woodland Hills, CA 91367

[X] Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , | served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

[_] Service information continued on attached page

2/11/2020 Karen L. Grant
Date Printed Name

 

 

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012 F 9013-3.1.PROOF.SERVICE
ADDITIONAL SERVICE INFORMATION

1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

¢ William C Beall —will@beallandburkhardt.com,
carissa@beallandburkhardt.com :

« Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

* MareSCohen  mscohen@loeb.com, klyles@loeb.com

« AlecS DiMario alec.dimario@mhllp.com,
debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

¢ KarlJFingerhood _ karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

¢ H Alexander Fisch Alex.Fisch@doj.ca.gov

¢ DonFisher  dfisher@ptwww.com, tblack@ptwww.com

¢ Brian D Fittipaldi —brian_fittipaldi@usdoj.gov

¢ Ellen Friedman — efriedman@friedmanspring.com

+ Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

¢ KarenLGrant  kgrant@silcom.com

¢ IraSGreene _ Ira.Greene@lockelord.com

* Matthew C.Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

¢ Brian L Holman — b.holman@musickpeeler.com

« Eric PIsrael  cisrael@DanningGill.com,
danninggill@gmail.com;eisrael@ecf.inforuptcy.com

¢ RazmigIzakelian razmigizakelian@quinnemanuel.com

¢ Alan H Katz akatz@lockelord.com

¢ JohnC Keith john.keith@doj.ca.gov

« Maxim B Litvak mlitvak@pszjlaw.com

« Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com

- Brian M Metcalf bmetcalf@omm.com

¢ David L Osias dosias@allenmatkins.com,
berfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allen
matkins.com

¢ Darren L Patrick dpatrick@omm.com, darren-patrick-
1373 @ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

- Jeffrey N Pomerantz jpomerantz@pszjlaw.com

- Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com

¢ Mitchell E Rishe mitchell-rishe@doj.ca.gov

« Zev Shechtman  zshechtman@DanningGill.com,
danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

¢ Sonia Singh — ssingh@DanningGill.com,
danninggill@gmail.com,ssingh@ecf.inforuptcy.com

* Daniel A Solitro — dsolitro@lockelord.com, ataylor2@lockelord.com
Ross Spence ross@snowspencelaw.com,
Janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittany
Decoteau@snowspencelaw.com

Christopher D Sullivan — csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmcecarthy.com
Jennifer Taylor jtaylor@omm.com

John N Tedford jtedford@DanningGill.com,
danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas _ bankruptcy@co.kern.ca.us

Patricia B Tomasco _ pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
Fred Whitaker _ Ishertzer@cwlawyers.com, spattas@cwlawyers.com
William E. Winfield = wwinfield@calattys.com, scuevas@calattys.com
Richard Lee Wynne _ richard.wynne@hoganlovells.com,
tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
Emily Young _ pacerteam@gardencitygroup.com,
rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

Aaron E de Leest adeleest@DanningGill.com,
danninggill@gmail.com;adeleest@ecf.inforuptcy.com
